UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013  June 30, 2013 Item 1: Reports to Shareholders Semiannual Report | June 30, 2013 Vanguard Market Neutral Fund > For the six months ended June 30, 2013, Vanguard Market Neutral Fund returned almost 5%, outpacing the return of the 3-month U.S. Treasury bill and the average return of peer funds. > Among the ten sectors, industrials turned in the fund’s best contribution to return, consumer discretionary the weakest. > The fund fared well with its “long” investments in airlines and its “short” investments in gold mining companies. Contents Your Fund’s Total Returns 1 Chairman’s Letter 2 Advisor’s Report 6 Fund Profile 8 Performance Summary 10 Financial Statements 11 About Your Fund’s Expenses 26 Trustees Approve Advisory Arrangement 28 Glossary 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice.
